Citation Nr: 1828101	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  14-33 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for a right foot condition, to include as secondary to service-connected lumbar spine sprain.

3. Entitlement to service connection for erectile dysfunction to include as secondary to service-connected lumbar spine sprain.

4. Entitlement to service connection for a neurological disorder of the right hand, to include as secondary to a service-connected right hand fracture and/or service-connected lumbar spine sprain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2003 to August 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge (VLJ) in November 2015.  A transcript is of record. 

The issue of entitlement to service connection for a neurological disorder of the right hand is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Resolving all doubt in favor of the Veteran, he was exposed to acoustic trauma during active service and has experienced symptoms of bilateral tinnitus continuously since separation from service.

2. The Veteran's sciatica of the right lower extremity/foot is proximately due to his service-connected lumbar spine disability.  

3. The Veteran's erectile dysfunction has its clinical onset during active service. 


CONCLUSIONS OF LAW

1. The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2. The criteria for service connection for sciatica of the right lower extremity/foot as secondary to service-connected lumbar spine strain have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2017).

3. The criteria for service connection for erectile dysfunction have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303(a).

Service connection will be established on a secondary basis for current disability that is caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310 (a) (2016); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

To establish secondary service connection based on causation, the evidence must show that the claimant has a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310 (a). 

To establish secondary service connection based on aggravation, the evidence must show an increase in severity of a disease or injury which is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected condition.  38 C.F.R. § 3.310 (b).  Service connection for a nonservice-connected disease or injury based on aggravation will not be established absent medical evidence of the baseline level of severity of such disease or injury created before the onset of aggravation, or the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  Id.  

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Tinnitus

The Veteran, during his December 2011 VA examination and during his November 2015 Board hearing, asserted that the onset of his bilateral tinnitus was during service and has continued since.

Tinnitus is defined as "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  Dorland's Illustrated Medical Dictionary, 1956 (31st ed. 2007).  Because tinnitus is "subjective," its existence is generally determined by whether the Veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran asserts that tinnitus is a result of noise exposure during service, specifically, that he was constantly exposed to mortars, mini grenades, helicopters, IEDs, and machine guns.  See November 2015 Board Hearing; December 2011 VA C&P Examination Report.  His DD-214 shows his occupational specialty was as a motorman and a Marine Corps security guard.  Therefore, these statements are probative.  The Veteran asserts that he has experienced symptoms of tinnitus since service.  As tinnitus is generally diagnosed based on a patient's subjective claims, he is competent to attest to having these symptoms since that time.

STRs do not document any complaints or treatment for tinnitus.  The Veteran's October 2005, December 2006, and July 2008 post-deployment examinations do not document a complaint of tinnitus, and his ears were clinically evaluated as normal.  In fact, the Veteran affirmatively denied symptoms of tinnitus on examination.

The examiner, during the December 2011 VA examination, opined that the Veteran's bilateral tinnitus was less likely than not related to service, as his service treatment records were silent for tinnitus and he did not have significant high frequency threshold shifts between military entry and separation.  The examiner further found that the Veteran's report of intermittent tinnitus was consistent with the general population.  The Board finds that this opinion is inadequate as the examiner did not consider or address the Veteran's symptoms of tinnitus beginning during service and continuing since.  Instead, the examiner based the negative etiological opinion solely on the Veteran's results of audiometric testing upon separation from service showing normal hearing acuity and a lack of service treatment records demonstrating complaints of tinnitus.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that a VA opinion was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied instead on lack of evidence in the STRs to provide a negative opinion).  

Based on the forgoing, there is probative evidence of current bilateral tinnitus and, resolving all doubt in favor of the Veteran, probative evidence of in-service acoustic trauma and continued symptoms of bilateral tinnitus from the time of separation from service to the present.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 1133; 38 C.F.R. § 3.309; Walker, 708 F.3d 1331, at 1337-39.  The Board thus finds that service connection for bilateral tinnitus is warranted.

Right foot

The Veteran asserts that his right foot condition was caused or aggravated by his service connected lumbar spine sprain.  See November 2015 Board Hearing

The Veteran complains of symptoms of pain and numbness in his foot.  See November 2015 Board Hearing.  He also states that he occasionally felt pain in his foot when he had knee pain.  See December 2011 VA C&P Examination Report.

The Veteran submitted medical treatment records provided by his doctor noting that he had chronic back pain with right sciatica to foot.  See October 2015 Doctor's note.  As the Veteran has a diagnosis of sciatica, which according to the General Diagnostic Rating criteria under diagnostic code 8520 encompasses paralysis of the foot, the Board finds that the Veteran's right foot condition is related to his lumbar spine strain.  

Given the foregoing, the Board finds that a preponderance of the evidence weighs in favor of the Veteran's claim.  Accordingly, service connection for a right foot condition diagnosed as sciatica is granted.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014). 

Erectile Dysfunction

The Veteran asserts that his erectile dysfunction had its clinical onset during active service.

The Veteran was afforded a VA examination in February 2011.  The examiner diagnosed the Veteran with erectile dysfunction, and opined that it was at least as likely as not that his erectile dysfunction was proximately caused by service.  The examiner rationalized that the Veteran has psychological symptoms related to various stressors and that his erectile dysfunction is likely psychological in nature.  

The Veteran was afforded another VA examination in February 2013 to determine the specific event that precipitated his erectile dysfunction.  The examiner noted that the Veteran's erectile dysfunction was psychological in origin.  The examiner further reported that there is rarely one identifiable incident that precipitates psychological symptoms and that patients are often unable to identify stressors.  

The Board finds the February 2011 and February 2013 examiners' opinions to be highly probative, as they are based upon current medical information and the examiners provided rationales for their stated opinions.  Based on the evidence, service connection for erectile dysfunction is granted.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for tinnitus is granted

Entitlement to service connection for sciatica of the right lower extremity/foot as secondary to service-connected lumbar strain is granted.

Entitlement to service connection for erectile dysfunction is granted.



REMAND

While the Board sincerely regrets the delay, the Veteran's claim for service connection for a neurological disorder of the right hand is remanded for further development in accordance with VA's duty to assist.  In particular, the Veteran should be scheduled for a VA examination, as set forth below.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment records, dated from January 2015 forward. 

2.  Next, schedule the Veteran for a VA neurological examination of his right hand.  The entire claims file and a copy of this REMAND must be made available to the examiner in conjunction with the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  The examination should include any diagnostic testing or evaluation deemed necessary by the examiner.

The examiner must identify all current neurological disorders of the right hand found to be present.  

(a)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current neurological disorder of the right hand had its clinical onset during active service or is related to any incident of service, to include the injury when the Veteran fractured his right hand.  

(b)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current neurological disorder of the right hand was either (i) caused by, or (ii) aggravated (i.e., worsened) by the Veteran's service-connected lumbar spine disorder and/or fracture of the right hand.

The examiner must provide a comprehensive report including complete rationales for all opinions.

3.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


